DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations to recognize a plurality of surrounding vehicles, to provide the information, to determine whether or not at least one of the plurality of surrounding vehicles recognized, and to notify the entering vehicle. The receiving limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “a notification device, a recognition unit, notification unit, determination unit, and notification control unit.”  That is, other than reciting “notification device” and “…unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “notification device” and “…unit” language, the claim encompasses a user recognizing a plurality of vehicles, in the mind, then notifying the information to another vehicle, in the mind, to further determine whether or not the vehicle will be entering and passing the vehicle, in the mind, and notify the entering vehicle. The 
Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “a notification device” or “…units” that performs the recognizing, notifying, and determining steps. These steps are recited at a high level of generality and merely automates the recited steps, therefore acting as a generic computer to perform the abstract idea.  The notification device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger (US20190287397A1).
Regarding claim 1, Kruger teaches a notification device which is provided in a vehicle and provides information as a notification with respect to a surrounding vehicle present around the vehicle, the notification device comprising:  a recognition unit configured to recognize a plurality of the surrounding vehicles (see Paragraph 0008 for the main target of this invention is to enable an assistance system that, using the inventive method, provides this information about the recognition of the ego-vehicle by (an) other traffic participant(s) to the ego-vehicle operator and/or other traffic participants and thus potentially improves traffic flow and safety); 
a notification unit configured to provide the information as a notification toward an outside of the vehicle (see Paragraph 0012-0015 for a perceivable saliency (corresponds to an example of determining prioritization) of the output signal conveys the information whether the other traffic participant has detected the ego-vehicle by modulating the parameter of the output signal...The detection probability for the detection of the ego-vehicle by the other traffic participant defines a measure of uncertainty whether the other traffic participant has detected the ego-vehicle. The uncertainty about the perception may be a function of contextual factors such as an elapsed time since the detection of the other traffic participant or a scene complexity of the scene in the dynamic environment; see also Paragraph 0125 for lane changing and overtaking can create situations of increased safety risk for multiple reasons. One possible danger originates in insufficient perception of a vehicle's surroundings. For instance, vehicles that are in a driver's blind spot are less likely to be recognized. Informing an overtaking driver (corresponds to an entering vehicle) that he has not been recognized by the operator of the vehicle, which he overtakes can trigger more careful behavior and reduce the risk of a crash in case the other vehicle attempts to change the lane); 
a determination unit configured to determine whether or not at least one of the plurality of surrounding vehicles recognized by the recognition unit is an entering vehicle going to pass in front of the vehicle (see Paragraph 0012-0015 for a perceivable saliency (corresponds to an example of determining prioritization) of the output signal conveys the information whether the other traffic participant has detected the ego-vehicle by modulating the parameter of the output signal...The detection probability for the detection of the ego-vehicle by the other traffic participant defines a measure of uncertainty whether the other traffic participant has detected the ego-vehicle. The uncertainty about the perception may be a function of contextual factors such as an elapsed time since the detection of the other traffic participant or a scene complexity of the scene in the dynamic environment; see also Paragraph 0125 for lane changing and overtaking can create situations of increased safety risk for multiple reasons. One possible danger originates in insufficient perception of a vehicle's surroundings. For instance, vehicles that are in a driver's blind spot are less likely to be recognized. Informing an overtaking driver (corresponds to an entering vehicle) that he has not been recognized by the operator of the vehicle, which he overtakes can trigger more careful behavior and reduce the risk of a crash in case the other vehicle attempts to change the lane); 
and a notification control unit configured to cause the notification unit to notify the entering vehicle of a recognition result of the recognition unit when the determination unit determines that at least one of the plurality of surrounding vehicles is the entering vehicle (see Paragraph 0033 for in case that the other traffic participant detects further other traffic participants and/or the ego vehicle by itself, it is particularly preferred, that such identification of the ego-vehicle or further other traffic participant(s) is communicated with visual signals such as displays located in a vehicle's exterior or nearby infrastructure elements . This has the great advantage, that all traffic participants in the environment are informed of what was perceived by this traffic participant, regardless of whether they also have a (compatible) system mounted).  
Regarding claim 2, Kruger teaches the notification device according to claim 1, comprising an object determination unit configured to determine whether or not the surrounding vehicle is present in a blind spot region corresponding to the entering vehicle, wherein the notification control unit is configured to cause the notification unit to notify the entering vehicle of information on the surrounding vehicle present in the blind spot region when the object determination unit determines that the surrounding vehicle is present in the blind spot region (see Paragraph 0125 for lane changing and overtaking can create situations of increased safety risk for multiple reasons. One possible danger originates in insufficient perception of a vehicle's surroundings. For instance, vehicles that are in a driver's blind spot are less likely to be recognized. Informing an overtaking driver that he has not been recognized by the operator of the vehicle, which he overtakes can trigger more careful behavior and reduce the risk of a crash in case the other vehicle attempts to change the lane).  
Regarding claim 3, Kruger teaches the notification device according to claim 1, wherein the entering vehicle is a surrounding vehicle going to cross a traveling lane of the vehicle and enter an opposite lane opposite to the traveling lane (see Paragraph 0125 for Informing an overtaking driver that he has not been recognized by the operator of the vehicle, which he overtakes can trigger more careful behavior and reduce the risk of a crash in case the other vehicle attempts to change the lane), and the notification control unit is configured to cause the notification unit to notify the entering vehicle of at least one of information on a surrounding vehicle traveling behind the vehicle and information on a surrounding vehicle traveling in the opposite lane (see Figure 4a which shows surrounding vehicle travelling in an opposite lane and behind the vehicle; see also Paragraph 0116 for Figure 4a wherein a display (corresponds to a notification) used in or projected to a vehicle's exterior, which shows which traffic participants have been perceived by the vehicle's operator. FIG. 4a) also exemplifies a possible visually augmented reality variant when understood as a projection into the driver's field of view; see Paragraph 0051 for a component of the generated signal may for instance encode the certainty of having been perceived in an inverse manner such that an output signal is generated in which low certainty about whether the ego-vehicle has been perceived is communicated (corresponds to notification) to the vehicle driver with high saliency and vice versa. Another signal component of the generated signal may be used to indicate the identity of the other traffic participant. This is achieved by converting this signal component to different symbols, relative stimulus locations, or perceived locations or directions for example when generating the output signal; see also Paragraph 0053 for there may be at least one infrastructure element 10, which could be traffic lights or any other element or device that can be equipped with sensors and communication units in order to be connected to the ego-vehicle 1, the other traffic participant 11 and further other traffic participants 12. It is to be noted, that distinction between the ego-vehicle 1, the other traffic participant 11 and further other traffic participants 12 is made only to distinguish their specific roles in the explanation).  
Regarding claim 4, see the corresponding limitation in claim 3. 
Regarding claim 5, Kruger teaches the notification device according to claim 3, wherein the notification control unit is configured to cause the notification unit to notify the surrounding vehicle traveling in the opposite lane in front of the vehicle of information on the entering vehicle (see Paragraph 0119 for combines a display on the vehicle's exterior and augmented reality highlighting of the traffic participant 11 of interest. Here the vehicle in front of the ego-vehicle 1 is highlighted because the operator of the vehicle in front appears not to have perceived the ego-vehicle 1 as indicated by the exterior display).  
Regarding claim 6, see the corresponding rejection of claim 5.
Regarding claim 7, Kruger teaches the notification device according to claim 3, wherein the notification control unit is configured to cause the notification unit to notify the surrounding vehicle see Paragraph 0051 for a component of the generated signal may for instance encode the certainty of having been perceived in an inverse manner such that an output signal is generated in which low certainty about whether the ego-vehicle has been perceived is communicated to the vehicle driver with high saliency and vice versa. Another signal component of the generated signal may be used to indicate the identity of the other traffic participant. This is achieved by converting this signal component to different symbols, relative stimulus locations, or perceived locations or directions for example when generating the output signal; see also Paragraph 0053 for there may be at least one infrastructure element 10, which could be traffic lights or any other element or device that can be equipped with sensors and communication units in order to be connected to the ego-vehicle 1, the other traffic participant 11 and further other traffic participants 12. It is to be noted, that distinction between the ego-vehicle 1, the other traffic participant 11 and further other traffic participants 12 is made only to distinguish their specific roles in the explanation; see also Figure 5a for the surrounding vehicle traveling behind the vehicle).  
Regarding claims 8-10, see the corresponding rejection of claim 7. 
Regarding claim 11, Kruger teaches a vehicle control device causing a vehicle to travel by automatic driving (see Paragraph 0127 for the proposed system is compatible with a variety of so called levels of automated driving as well as with scenarios involving mixtures of manually and autonomously controlled vehicles), the vehicle control device comprising: 
a recognition unit configured to recognize a plurality of surrounding vehicles present around the vehicle (see Paragraph 0008 for the main target of this invention is to enable an assistance system that, using the inventive method, provides this information about the recognition of the ego-vehicle by (an) other traffic participant(s) to the ego-vehicle operator and/or other traffic participants and thus potentially improves traffic flow and safety); 
see Paragraph 003 for in case that the other traffic participant detects further other traffic participants and/or the ego vehicle by itself, it is particularly preferred, that such identification of the ego-vehicle or further other traffic participant(s) is communicated with visual signals such as displays (corresponds to an example of notification) located in a vehicle's exterior or nearby infrastructure elements . This has the great advantage, that all traffic participants in the environment are informed of what was perceived by this traffic participant, regardless of whether they also have a (compatible) system mounted);  
a determination unit configured to determine whether or not at least one of the plurality of surrounding vehicles recognized by the recognition unit is an entering vehicle going to pass in front of the vehicle (see Paragraph 0125 for lane changing and overtaking can create situations of increased safety risk for multiple reasons. One possible danger originates in insufficient perception of a vehicle's surroundings. For instance, vehicles that are in a driver's blind spot are less likely to be recognized. Informing an overtaking driver (corresponds to entering vehicle) that he has not been recognized by the operator of the vehicle, which he overtakes can trigger more careful behavior and reduce the risk of a crash in case the other vehicle attempts to change the lane); 
an automatic driving unit configured to determine whether or not to prioritize traveling of the entering vehicle over traveling of the vehicle when the determination unit determines that at least one of the plurality of surrounding vehicles is the entering vehicle (see Paragraph 0012-0015 for a perceivable saliency (corresponds to an example of determining prioritization) of the output signal conveys the information whether the other traffic participant has detected the ego-vehicle by modulating the parameter of the output signal...The detection probability for the detection of the ego-vehicle by the other traffic participant defines a measure of uncertainty whether the other traffic participant has detected the ego-vehicle. The uncertainty about the perception may be a function of contextual factors such as an elapsed time since the detection of the other traffic participant or a scene complexity of the scene in the dynamic environment; see also Paragraph 0125 for lane changing and overtaking can create situations of increased safety risk for multiple reasons. One possible danger originates in insufficient perception of a vehicle's surroundings. For instance, vehicles that are in a driver's blind spot are less likely to be recognized. Informing an overtaking driver (corresponds to an entering vehicle) that he has not been recognized by the operator of the vehicle, which he overtakes can trigger more careful behavior and reduce the risk of a crash in case the other vehicle attempts to change the lane); 
and a notification control unit configured to cause the notification unit to notify the entering vehicle of a recognition result of the recognition unit when the automatic driving unit determines that traveling of the entering vehicle is prioritized over traveling of the vehicle (see Paragraph 0012-0015 for a perceivable saliency (corresponds to an example of determining prioritization) of the output signal conveys the information whether the other traffic participant has detected the ego-vehicle by modulating the parameter of the output signal...The detection probability for the detection of the ego-vehicle by the other traffic participant defines a measure of uncertainty whether the other traffic participant has detected the ego-vehicle. The uncertainty about the perception may be a function of contextual factors such as an elapsed time since the detection of the other traffic participant or a scene complexity of the scene in the dynamic environment; see also Paragraphs 0085 for depending on the use-case it can either be preferable to communicate a higher certainty of perception with a more salient output signal than a low certainty of perception or the other way around, i.e. increasing the output signal saliency (corresponds to another example of notification) as the certainty about having been perceived decreases. In a binary case, which only communicates the presence or lack of having been perceived, this would correspond to only one of the two cases being communicated; see also Paragraph 0033 for in case that the other traffic participant detects further other traffic participants and/or the ego vehicle by itself, it is particularly preferred, that such identification of the ego-vehicle or further other traffic participant(s) is communicated with visual signals such as displays located in a vehicle's exterior or nearby infrastructure elements . This has the great advantage, that all traffic participants in the environment are informed of what was perceived by this traffic participant, regardless of whether they also have a (compatible) system mounted).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (US20190088137A1) teaches a vehicle control device includes: a recognizer (110, 120) that recognizes an object present around a host vehicle; and an apparatus operation controller (130) that determines whether the object is recognized in a predetermined target area by the recognizer and causes an onboard apparatus to perform a predetermined operation when it is determined that an object has been recognized by the recognizer. The predetermined target area is set around the host vehicle, and the apparatus operation controller determines whether the host vehicle enters or has entered a predetermined branching point and lowers a level of the predetermined operation performed by the onboard apparatus when it is determined that the host vehicle enters or has entered the predetermined branching point.
Yamamoto (US20180025643A1) teaches an inter-vehicle management apparatus acquires scene information about a driving scene of a host vehicle, estimates the driving scene based on the scene information acquired, acquires behavior information about a driving behavior of the host vehicle driven by the user, determines a driving risk of the host vehicle driven by the user, based on the driving scene estimated and on the behavior information acquired, and controls a presentation of assist information by an information presentation unit in order to prompt the user to address the driving risk. When the 
Mudalige (US20100019891A1) teaches a method for sharing data between a host vehicle and remote entity in an inter-vehicle communication system. Wireless messages are transmitted between the remote entity and the host vehicle. The wireless messages include data relating to sensor information used to enhance environmental awareness of surrounding conditions of the host vehicle. A received wireless message includes sensor information transmitted from the remote entity to the host vehicle. The wireless message further includes an uncertainty indicator relating to the remote vehicle's assessment of an uncertainty of the sensor information transmitted by the remote vehicle. The uncertainty affecting an accuracy of the sensor information is assessed for determining a degree for which the sensor information is to be used in evaluating environmental awareness conditions affecting the host vehicle. Environmental awareness features of the host vehicle are selectively activated in response to assessing the uncertainty affecting the accuracy of sensor information.
Terada (US20210180987A1) teaches a system for autonomously driving a vehicle along a road segment using map data including coordinate information of a landmark disposed along a road, includes at least one processor. The map data is distributable from a predetermined server to the vehicle in patch units, which are data sets for different areas. The processor is configured to: acquire a position of the vehicle based on a detection result of a positioning sensor mounted on the vehicle; and set a patch as a download target including a road which has a possibility that the vehicle passes through and is determined based on a current position of the vehicle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665